Exhibit 10.6

EXECUTIVE EMPLOYMENT CONTRACT

MADE this 6th day of December 2010, by and between CNB BANK, a state banking
institution, with principal office at One South Second Street, P.O. Box 42,
Clearfield, Pennsylvania, 16830, (hereinafter “CNB”);

AND

RICHARD L. GRESLICK, JR., an adult individual, residing at 755 Pifer Road,
Clearfield, Pennsylvania, 16830, (hereinafter “MR. GRESLICK”).

WHEREAS, MR. GRESLICK has been employed by CNB as a Senior Vice-President of
Administration for some time; and,

WHEREAS, the parties desire to memorialize the terms and conditions of their
relationship in writing and to provide themselves with the additional benefits,
certainty and security of a formal contract.

NOW WITNESSETH:

The parties for themselves, their heirs, successors and assigns, in
consideration of their mutual promises contained herein, intending to be legally
bound, hereby agree to the following terms and conditions.

1. EMPLOYMENT: CNB will employ MR. GRESLICK as its Senior Vice-President of
Administration, and MR. GRESLICK. agrees to serve in that capacities. MR.
GRESLICK promises that during the term of this Agreement he shall dedicate his
full time, attention and energies to his employment with CNB. MR. GRESLICK
further promises that he will report to CNB’s President & CEO, carry out his and
the Board of Directors’ decisions and otherwise abide by and enforce the
policies of CNB.

MR. GRESLICK shall also perform such other reasonable duties as may hereafter be
assigned to him by CNB consistent with his abilities and position, including but
not limited to services to CNB’s parent CNB Financial Corporation and its other
subsidiaries.



--------------------------------------------------------------------------------

MR. GRESLICK will not engage in any other employment during the term of this
Agreement, nor shall he engage in self-employed activities.

MR. GRESLICK also recognizes that CNB’s success and recognition depend on his
involvement with charitable and social organizations. In this regard, MR.
GRESLICK agrees to engage in such social and charitable activities or
organizations as are consistent with his personal responsibilities and with his
position with CNB.

MR. GRESLICK shall also comply with all other CNB procedures and policies now or
hereafter in effect.

MR. GRESLICK further agrees that he and the members of his family shall comport
themselves at all times in a manner that reflects upon CNB in a positive
fashion.

2. TERM: The term of this Agreement shall be for one (1) year(s) commencing
January 1, 2011, and ending on December 31, 2011, unless terminated sooner
pursuant to the other provisions of this Agreement.

The parties agree that this contract shall automatically renew itself for
successive terms of one (1) year unless either party gives the other ninety
(90) days written notice of his or its intent not to renew the contract prior to
the end of the then current term.

3. COMPENSATION: MR. GRESLICK shall be paid a base salary to be established
annually by the Board of Directors. MR. GRESLICK shall also receive such annual
increases, stock, stock awards and bonuses as may from time to time be awarded
by the Board of Directors.

CNB will also provide MR. GRESLICK with a family membership at the
Clearfield-Curwensville Country Club.

4. OTHER BENEFITS: MR. GRESLICK shall also participate in CNB’s retirement plan,
health insurance plan, life insurance plan and receive such other benefits as
CNB from time to time may provide to its employees.

MR. GRESLICK shall also be entitled to vacation, leave for illness and so forth
as now or hereafter granted by CNB’s personnel policies.

5. CONFIDENTIAL INFORMATION: MR. GRESLICK acknowledges and agrees that as an
inducement to CNB to employ him, that he shall not disclose, directly or
indirectly, intentionally or unintentionally, during the term of this contract
or at any time after its termination, any of CNB’s proprietary information,
account information, customer lists, customer information, policies, pricing,
strategy, codes, strategic plan, plans for expansion or business development or

 

2



--------------------------------------------------------------------------------

other information of a confidential nature (hereinafter referred to as
“Confidential Information”), whatsoever regarding CNB without first obtaining
the prior, written consent from CNB’s President & CEO that such disclosure is
authorized. Communications with CNB’s employees, customers and business
relations are excepted from the foregoing prohibition during the term of this
Agreement to the extent that such communications are consistent with MR.
GRESLICK’S duties.

Confidential Information shall include but not be limited to: all information
recorded, memorialized or communicated in any form whether written, printed,
verbal, video, electronic, magnetic, digital or otherwise.

Upon termination of this contract for any reason, MR. GRESLICK promises that he
shall promptly return to CNB or its designated representative any Confidential
Information, keys, credit cards, or other property, in his possession.

MR. GRESLICK further promises that he will not take, keep, or record copies,
duplications or reproductions of the Confidential Information or other property
subject to this Agreement after termination of this Agreement.

6. COVENANT NOT TO COMPETE: As additional consideration to CNB for entering this
Agreement, and for granting the severance benefits described in paragraph 7
below which are a new benefit, MR. GRESLICK covenants that he shall not compete
against CNB, its parent, affiliates or subsidiaries, either directly or
indirectly, by taking employment, gratuitously assisting or serving as an
independent contractor, member, investor, consultant, partner, director or
officer with a competitor of CNB, or starting his own business which would
compete directly or indirectly with CNB, or have a material interest in any
business, corporation, partnership, LLC, savings and loan, consumer discount
company, bank or other venture which competes directly or indirectly with CNB
either while he is employed by CNB or for a period of three (3) years following
the date on which MR. GRESLICK is last employed by CNB. For the purpose of
defining and enforcing this covenant, CNB’s competitors will be identified at
the time it seeks enforcement of this covenant. This determination shall be
based on CNB’s market area and CNB’s plans for expansion or acquisition into
other market areas at the time enforcement of this covenant is sought.

However, if MR. GRESLICK is already employed by a competitor in an area which is
not part of CNB’s market area at the time his employment with CNB ends but
during the enforcement

 

3



--------------------------------------------------------------------------------

period of this covenant becomes part of CNB’s market area, then and to that
extend only, MR. GRESLICK shall be excepted from the terms of this provision.

The parties also agree that indirect competition shall include the instances
stated above but involving MR. GRESLICK’S spouse, children or in-laws.

The parties further agree that MR. GRESLICK’S covenant not to compete shall
apply in the event of his regular retirement or voluntary termination of his
employment hereunder. MR. GRESLICK agrees in this regard that the security
provided by this agreement is adequate consideration for his covenant not to
compete.

7. SEVERANCE PAY: If MR. GRESLICK’S employment is terminated without cause,
whether or not a change in control of CNB has occurred, MR. GRESLICK shall be
entitled to severance benefits equal to 2.50 times his base salary for the year
in which his employment ends plus 2.50 times the average of MR. GRESLICK’S
incentive pay bonuses for the three (3) years preceding the year in which his
employment is terminated hereunder. This severance pay shall be tendered to MR.
GRESLICK in cash within 30 days following the end of his employment with CNB.
MR. GRESLICK shall also be entitled to this severance pay if he voluntarily
terminates his employment with CNB after a change in control for any of the
following reasons:

 

  A. Reduction in title or responsibilities;

 

  B. Assignment of duties or responsibilities inconsistent with MR. GRESLICK’S
status as Senior Vice-President of Administration;

 

  C. A reduction in salary or other benefits; and, or,

 

  D. Reassignment to a location greater than 25 miles from the location of MR.
GRESLICK’S office on the date of change and control.

For the purposes of this Agreement, a “change in control” shall include but not
be limited to the following:

 

  1. Sale of all or substantially all of CNB’s or CNB Financial Corporation’s
stock;

 

  2. Sale of all or substantially all of CNB’s or CNB Financial Corporation’s
assets;

 

  3. Acquisition by a third party or group acting in concert of stock sufficient
to elect a majority of directors to the Board of CNB or CNB Financial
Corporation; or,

 

4



--------------------------------------------------------------------------------

  4. Ownership of more than 50% of CNB Financial Corporation stock by a single
person or entity or more than one person or entity acting as a group.

8. TERMINATION: This Agreement may be terminated on the occurrence of any of the
following events and if terminated under this paragraph, MR. GRESLICK shall not
be entitled to severance benefits under Paragraph 7:

 

  A. The execution of a written agreement between CNB and MR. GRESLICK to
terminate this Agreement;

 

  B. MR. GRESLICK’S death;

 

  C. MR. GRESLICK’S breach of any term or condition of this Agreement;

 

  D. MR. GRESLICK’S failure or refusal to comply with such reasonable policies,
directions, standards and regulations that CNB may establish from time to time;

 

  E. MR. GRESLICK’S inability to fully and competently perform his duties
hereunder for a period of 180 continuous days due to physical, mental or
psychological illness, injury or condition; or,

 

  F. MR. GRESLICK ceases to qualify for his offices and responsibilities under
this Agreement pursuant to any statute or regulation, now or hereafter issued by
the United States of America, the Federal Reserve, the Office of the Comptroller
of Currency or other regulatory agency or body duly invested with authority over
CNB, its parent or affiliate(s).

9. NOTICES: All notices or communications required by or bearing upon this
Agreement or between the parties shall be in writing and sent by First Class
Mail to the parties as follows unless otherwise specified above:

 

CNB Bank

   Richard L. Greslick, Jr.

Attention: Joseph B. Bower, Jr. President

   755 Pifer Road

One South Second Street, P.O. Box 42

   Clearfield, PA 16830

Clearfield, PA 16830

  

10. NON-ASSIGNMENT: The parties acknowledge the unique nature of services to be
provided by MR. GRESLICK under this Agreement, the high degree of responsibility
borne by him and the personal nature of his relationship to CNB’s Board of
Directors and customers. Therefore, the parties agree that MR. GRESLICK may not
assign this Agreement.

 

5



--------------------------------------------------------------------------------

11. ARBITRATION: The parties agree that all disputes or questions arising under
this Agreement or because of their employment relationship shall be submitted to
arbitration by three (3) arbitrators. Each party shall select one
(1) arbitrator, and then those two (2) arbitrators shall select a third
(3) arbitrator. The arbitrators’ decision need not be unanimous. Arbitration
shall be conducted at a private location in Clearfield County convenient to the
parties. The arbitrators must reach and give notice of their decision within
five (5) days after completion of an arbitration. The Pennsylvania Uniform
Arbitration Act, 42 Pa.C.S.A. §§7301 et seq. shall govern arbitrations
hereunder. CNB shall compensate the arbitrators and stenographer if used. CNB
shall also pay for the arbitration room. Each party shall pay their attorney
fees and other costs.

12. GENERAL PROVISIONS:

 

  A. This Agreement shall be governed by the laws of Pennsylvania;

 

  B. In construing or interpreting this Agreement, “CNB” and “MR. GRESLICK”
shall mean, wherever applicable, the singular or plural, the masculine or the
feminine, individual, individuals, partnership or corporation, as the case may
be;

 

  C. This Agreement represents the sole agreement of the parties on these
subjects and supersedes all prior communications, representations and
negotiations, whether oral or written;

 

  D. This Agreement can only be modified or amended by the prior written consent
of both parties hereto;

 

  E. Jurisdiction and venue shall rest in the Court of Common Pleas of
Clearfield, Pennsylvania, for all suits, claims and causes of action whatsoever;

 

  F. Failure by either party to pursue remedies or assert rights under this
Agreement shall not be construed as waiver of that party’s rights or remedies,
nor shall a party’s failure to demand strict compliance with the terms and
conditions of this Agreement prohibit or estop that party from insisting upon
strict compliance in the future; and

 

  G. The parties deem that the terms of this Agreement are unique, and in
addition to their other rights and remedies at law, and at equity, either party
shall have the right to specifically enforce the terms of this Agreement.

 

  H. This Agreement shall bind the parties’ heirs, successors, representatives,
related corporations and assigns.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date written
above for the purposes herein contained.

 

CNB BANK       MR. GRESLICK By:   /s/ Joseph B. Bower, Jr.       /s/ Richard L.
Greslick, Jr.   Joseph B. Bower, Jr. President       Richard L. Greslick, Jr.

 

By:   /s/ Vincent Turiano   Secretary

 

7